                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JOSUE MPIA,

            Plaintiff,

            v.                                                  Case No. 19-CV-02276-JAR

HEALTHMATE INTERNATIONAL, LLC,
XIANG CHEN, and QIANHUI GAO,

            Defendants.


                                  MEMORANDUM AND ORDER

        Plaintiff Josue Mpia brings this case against Defendants Healthmate International, LLC

(“Healthmate”), Xiang “Shawn” Chen, and Qianhui “Janie” Gao under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., alleging that Defendants failed to pay him overtime

wages. Before the Court is the parties’ Joint Motion for Approval of Fair Labor Standards Act

Settlement (Doc. 106). In their motion, the parties ask this Court to approve the settlement of

Plaintiff’s FLSA claim as stated in Count I of Plaintiff’s Amended Complaint.1 For the reasons

set forth below, the Court grants the parties’ motion for settlement approval.

I.      Background

        Defendant Healthmate is a wholesale healthcare and medical supply company based in

Lenexa, Kansas that sells nerve stimulators for pain relief and muscle stimulators for muscle

conditioning. Plaintiff alleges that Defendant Chen, Healthmate’s CEO, hired him to work for

Healthmate as a videographer, but also required Plaintiff to perform work for Chen, individually,

and for other companies Chen owns or manages. Plaintiff filed this action on June 5, 2019,



        1
          Although Plaintiff’s Amended Complaint asserted an additional claim under the Kansas Wage Payment
Act, K.S.A. § 44-313 et seq., Plaintiff later abandoned that claim. See Pretrial Order, Doc. 72 at 6 n.1.
bringing claims against Defendants Healthmate and Chen for failure to pay overtime wages. On

October 22, 2019, Plaintiff and Defendants Healthmate and Chen participated in mediation,

which was unsuccessful. Plaintiff then filed an Amended Complaint adding Defendant Gao on

December 3, 2019, alleging that she was responsible for Healthmate’s human resource functions

and payroll.

        The parties engaged in written discovery and subpoenaed third-party documents, and all

parties were deposed. Trial was originally scheduled for January 5, 2021 but was twice

postponed due to the COVID-19 pandemic. Most recently, trial was scheduled to begin on May

18, 2021, and the parties timely submitted pretrial exhibit and witness disclosures, deposition

designations, proposed jury instructions, proposed voir dire questions, and motions in limine.

During a pretrial status conference on May 6, 2021, the parties agreed to reschedule the trial

setting to participate in a settlement conference before United States Magistrate Judge James P.

O’Hara. At that conference on May 18, 2021, the parties reached an agreement to settle this

case. The parties have provided the Court with a copy of their executed Release and Settlement

Agreement (“Settlement Agreement”),2 and jointly request that the Court approve the settlement

of Plaintiff’s FLSA claim, as required under the Act.

II.     Discussion

        A settlement of claims brought under the FLSA must be presented to the court for review

and a determination of whether the it is fair and reasonable.3 In order to approve such a


        2
            Doc. 106-1.
        3
          See Geist v. Handke, No. 2:17-02317-HLT, 2018 WL 6204592, at *1 (D. Kan. Nov. 28, 2018) (first citing
McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 WL 32436, at *2 (D. Kan. Jan. 5, 2011); and then
citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982)). The requirement of court
approval of FLSA settlements has recently been called into question by some courts. See, e.g., Riley v. D. Loves
Rests., LLC, No. 20-1085 WJ/KK, 2021 WL 1310973, at *1−4 (D.N.M. Apr. 8, 2021) (concluding that court need
not approve private settlement of bona fide dispute regarding FLSA liability); Lawson v. Procare CRS, Inc., No. 19-
00248-TCK-JFJ, 2019 WL 112781, at *2−3 (N.D. Okla. Jan. 4, 2019) (same); Fails v. Pathway Leasing LLC, No.
18-00308-CMA-MJW, 2018 WL 6046428, at *2−4 (D. Colo. Nov. 19, 2018) (same). While this issue has not been



                                                         2
settlement, “the district court must find that (1) the litigation involves a bona fide dispute, (2) the

proposed settlement is fair and equitable to all parties concerned, and (3) the proposed settlement

contains an award of reasonable attorney fees.”4

         A.       Bona Fide Dispute

         Parties requesting court approval of an FLSA settlement must “provide the court with

sufficient information to determine whether a bona fide dispute exists.”5 As relevant here, the

parties should provide information regarding the nature of the dispute, the employer’s business

and the type of work performed by its employees, the employer’s reasons for disputing the

plaintiff’s right to overtime pay, the employee’s justification for such pay, and each party’s

estimate of the number of hours worked and the applicable wage.6 The parties have provided the

foregoing information, and the Court finds that this action involves a bona fide dispute.

         While the parties agree that Plaintiff was an hourly employee of Healthmate and that his

rate of pay was $16 per hour, much else remains in dispute, including: (1) the number of weekly

hours Plaintiff worked, including the accuracy of Healthmate’s timekeeping records and the

reasonableness of Plaintiff’s estimate of hours worked; (2) whether some of Plaintiff’s hours

worked were for another employer; (3) whether Healthmate had a policy prohibiting overtime

work without prior written supervisor approval; (4) whether Plaintiff notified Defendants of their

settled by the Tenth Circuit, “there does not appear to be disagreement at this time over whether FLSA settlements
may be approved by the Court.” Slaughter v. Sykes Enters., Inc., No. 17-02038-KLM, 2019 WL 529512, at *6 (D.
Colo. Feb. 11, 2019) (citing Thompson v. Qwest Corp., No. 17-1745-WJM-KMT, 2018 WL 2183988, at *2 (D.
Colo. May 11, 2018)). The parties here request court approval and neither suggests that it is not required, and the
Court therefore applies the standard used by courts in this district to scrutinize FLSA settlements.
         4
           Geist, 2018 WL 6204592, at *1 (first citing McCaffrey, 2011 WL 32436, at *2; and then citing Lynn’s
Food Stores, 679 F.2d at 1354); see 29 U.S.C. § 216(b) (“The court in such action shall, in addition to any judgment
awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of the
action.”).
         5
         Valdez v. S.E. Kan. Indep. Living Res. Ctr., Inc., No. 10-1194-KHV/DJW, 2011 WL 1231159, at *1 (D.
Kan . Mar. 9, 2011) (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010)).
      6
        Id. (citing McCaffrey, 2011 WL 32436, at *2); see also McMilliam v. BP Serv., LLC, No. No. 19-2665-
DDC-TJJ , 2020 WL 969870, at *2 (D. Kan. Feb. 28, 2020) (citation omitted).




                                                           3
failure to pay overtime; (5) whether Defendants knew or should have known that Plaintiff

worked more than forty hours in a work week; (6) whether Defendants Chen and Gao are

individually liable under the FLSA due to their roles at Healthmate; and (7) the computation of

wages owed and whether Plaintiff is entitled to liquidated damages.

       Plaintiff asserts that from June to November 2018, he worked nearly 80 hours per week,

but that Defendants did not compensate him for his actual hours worked or for overtime.

Plaintiff contends that he is entitled to $24 per hour of overtime worked, amounting to $20,028

in overtime plus liquidated damages in the same amount, for a total of $40,056.00. Although

Defendants agree that Plaintiff is owed some amount of overtime, they dispute the amount.

Defendants claim that separate and apart from Healthmate, Defendant Chen and Plaintiff formed

a partnership whereby they split the profits on videos that Plaintiff was to create for Chen’s

personal business, Erisonic. Defendants contend that many of the hours Plaintiff worked were

on behalf of Erisonic pursuant to the commission deal, and that Plaintiff is only entitled to

$1,500 in unpaid overtime compensation for his work for Healthmate. Under the Settlement

Agreement, Plaintiff will receive a compromise amount of $10,301.38.7 The Court finds that the

foregoing issues present a bona fide dispute.

       B.         Fair and Reasonable

       “To be fair and reasonable, an FLSA settlement must be reasonable to the employee and

must not frustrate the policies embodied in the FLSA.”8 Courts may look to the framework for

evaluating class action fairness as instructive when evaluating whether an FLSA settlement is




       7
           Doc. 106-1 at 2.
       8
           Valdez, 2011 WL 1231159, at *2 (citation omitted).




                                                        4
fair and reasonable,9 including the following factors:

                   (1) whether the parties fairly and honestly negotiated the
                   settlement; (2) whether serious questions of law and fact exist
                   which place the ultimate outcome of the litigation in doubt; (3)
                   whether the value of an immediate recovery outweighs the mere
                   possibility of future relief after protracted litigation; and (4) the
                   judgment of the parties that the settlement is fair and reasonable.10

Additionally, a court must consider the following factors to determine whether the proposed

settlement would undermine the FLSA’s purpose of protecting employees from employers with

superior bargaining power: “(1) [the] presence of other employees similarly situated to plaintiffs;

(2) a likelihood that plaintiffs’ circumstances will recur and (3) a history of FLSA non-

compliance by defendant or other in defendant’s industry.”11

        After review of the record and the parties’ Settlement Agreement, the Court finds that the

proposed settlement is fair and reasonable. This case involves serious questions of fact and law,

which make the outcome of continued litigation uncertain, and the settlement was honestly and

fairly negotiated at arms’ length during a settlement conference before Judge O’Hara on the

brink of trial. The Court finds that the value of Plaintiff’s immediate recovery outweighs the

mere possibility of future relief after a costly trial, and all parties agree that the settlement is fair

and reasonable. Further, the settlement will not undermine the purpose FLSA. The record in

this case does not reflect that there are other employees similarly situated to Plaintiff, that the

circumstances of this case will recur, or that Defendants have a history of violating the statute.

“[T]he fact that this action is not an FLSA collective action indicates that defendants’ alleged




        9
            Id. (citing McCaffrey, 2011 WL 32436, at *2).
        10
             Id.
        11
             Id. at *3 (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010)).




                                                            5
underpayment of wages was not part of a widespread course of conduct, but involved isolated

incidents.”12

         C.         Attorneys’ Fees

         Finally, “[t]he FLSA . . . requires that a settlement agreement include an award of ‘a

reasonable attorney’s fee . . . and costs of the action.’”13 “Though the Court has discretion to

determine the amount and reasonableness of the fee, the FLSA fee award is mandatory.”14 When

inquiring into the reasonableness of the fee, the Court must consider “whether plaintiffs’ counsel

are adequately compensated and ensure that a conflict of interest does not taint the amount

plaintiffs receive under the agreement.”15

         Under the Settlement Agreement, Plaintiff’s counsel are to receive $14,698.63 in

attorneys’ fees and expenses. In their motion, the parties support that the factors announced in

Johnson v. Georgia Highway Express, Inc.,16 which are often applied to fee requests on federal

claims, are met here. Additionally, applying a lodestar cross-check (the number of hours

reasonably expended multiplied by a reasonable hourly rate),17 the parties demonstrate that

Plaintiff’s counsel are to receive only 12.5% of their accrued lodestar and out-of-pocket costs.

For substantially the same reasons set forth in the parties’ joint motion, which is supported by

billing records,18 the Court finds that $14,698.63 is reasonable.


         12
              Id.
         13
            Fulton v. TLC Lawn Care, Inc., No. 10-2645-KHV, 2012 WL 1788140, at * (D. Kan. May 17, 2012)
(second ellipses in original) (first citing 29 U.S.C. § 216(b); and then citing Gambrell v. Weber Carpet, Inc., No. 10–
2131–KHV, 2012 WL 162403, at *3 (D. Kan. Jan. 19, 2012)).
         14
              Id. (citing Gambrell, 2012 WL 162403, at *3).
         15
              Valdez, 2011 WL 1231159, at *3 (citing Dees, 706 F. Supp. 2d at 1243).
         16
              488 F.2d 714 (5th Cir. 1974).
         17
          See, e.g., McMilliam v. BP Serv., LLC, No. 19-2665-DDC-TJJ, 2020 WL 969870, at *3 (D. Kan. Feb. 28,
2020) (explaining lodestar calculation).
         18
              Docs. 106-2, 106-3.




                                                          6
       IT IS THEREFORE ORDERED BY THE COURT that the parties’ Joint Motion for

Approval of Fair Labor Standards Act Settlement (Doc. 106) is granted. The parties shall

submit a joint stipulation of dismissal of this case.

       IT IS SO ORDERED.

       Dated: July 6, 2021

                                                      S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
